                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.

               Plaintiffs,

v.                                                         No. CV 19-753 JAP/CG

CITY OF FARMINGTON,

               Defendant.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that a

status conference will be held by telephone on January 14, 2020, at 2:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
